Citation Nr: 0108653	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to permanence of a total disability evaluation 
for purposes of establishing eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
eligibility to Dependents' Educational Assistance.

A December 1999 rating action denied a claim for an earlier 
effective date for the award of a total rating prior to 
August 1999.  The veteran filed a timely notice of 
disagreement and was issued a statement of the case on the 
matter.  To date, a substantive appeal has not been received 
and the matter is not before the Board.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 20.200 (2000). 


REMAND

The appellant's service-connected disabilities include post-
traumatic stress disorder (PTSD), rated 70 percent disabling 
since December 1998, and tinnitus, rated 10 percent disabling 
since December 1986, and bilateral hearing loss, rated as 
noncompensable.  The veteran has a combined service-connected 
rating of 70 percent from December 1998.  By rating decision 
dated in September 1999, the veteran was awarded a total 
disability rating based on individual unemployability due 
primarily to his service-connected psychiatric disability, 
effective from December 1998.  The appellant contends that 
the permanency of his total rating should be recognized, 
thereby establishing the basis of entitlement of his 
dependent to educational assistance benefits under Chapter 
35.  See 38 U.S.C.A. § 3501(a)(1) (West 1991).

Dependents' Educational Assistance may be awarded to the 
dependents of certain veterans under the provisions of 
Chapter 35, Title 38, United States Code if certain statutory 
requirements are met.  Permanency of total disability for 
compensation purposes is governed by 38 C.F.R. §§ 3.340 and 
3.341 (2000).  Permanence is essentially a medical question, 
which requires competent medical evidence, since neither the 
Board nor the RO may exercise its own independent medical 
judgment on such a question.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In the present case, the RO held the evidence did not show 
that the appellant had a total service-connected disability 
which was permanent.  However, the Board notes that the RO 
did not obtain a VA medical opinion on this issue.  An August 
1999 report by a VA staff psychiatrist reflects that the 
veteran is totally and permanently unable to work.  It is 
further noted that the September 1999 rating decision 
indicated that as the total rating assigned was not 
considered permanent, the veteran was to be scheduled for a 
future review examination for January 2001.  There is no 
evidence in the claims folder to indicate whether the veteran 
has been afforded a VA examination since September 1999.  

In addition to the facts set forth above, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran, to specifically include all 
outpatient mental health clinic notes 
from the Gainesville VAMC, subsequent to 
January 1999; and from any other facility 
or source identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive 
examination by a VA psychiatrist.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.

The examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score and an explanation of what 
the score means.  The examiner must 
specifically offer an opinion as to 
whether or not one or both of the 
appellant's service-connected 
disabilities are "reasonably certain to 
continue throughout the life of the 
[appellant]."  See 38 C.F.R. § 3.340(b).  
A positive determination of permanency 
may be based on a finding that "the 
probability of permanent improvement 
under treatment is remote."  Id.  The 
appellant's age may be considered in 
determining permanence.  Id.  This 
determination must also be based upon a 
consideration of the degree of impairment 
due solely to the service- connected 
disabilities.  See 38 C.F.R. § 3.341.

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then review the 
relevant evidence in order to determine 
the appellant's entitlement to a 
permanent and total service-connected 
disability rating for Chapter 35 
purposes.  In resolving this matter, the 
RO should give full consideration to 38 
C.F.R. § 3.340(b); KL v. Brown, 5 Vet. 
App. 205, 208 (1993) (factors to consider 
include failure to pursue treatment, and 
whether or not the disease has been shown 
to be of longstanding duration, actually 
totally incapacitating, or of such a 
nature as to render the probability of 
permanent improvement remote); and 
Elcyzyn v. Brown, 7 Vet. App. 170, 176 
(1994) (permanency is a medical 
question).  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





